      Case 1:18-cv-12549-LTS Document 11 Filed 03/04/19 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MASSACHUSETTS


BROOKE C. DELENCH
 Plaintiff

       V.                                             CIVIL ACTION NO. 1:18-CV-12549-LTS

KIMBERLY ARCHIE
 Defendant



                PLAINTIFF’S EMERGENCY MOTION TO CONDUCT
            DISCOVERY PRIOR TO THE TIME SPECIFIED IN RULE 26(d)(1)


       Plaintiff Brooke de Lench (“Ms. de Lench”) moves this Court, pursuant to Fed. R. Civ.

P. 26(d)(1) and 45, and L.R. 7.1(a)(2) and (c), 26.2(a) and(c), for an order allowing her to

obtain limited non-party discovery from a non-party, Twitter, Inc. prior to the time specified in

Fed. R. Civ. P. 26(b)(1). As grounds, Plaintiff attaches her Memorandum of Law and Affidavit

of Brooke de Lench.




                                                1
      Case 1:18-cv-12549-LTS Document 11 Filed 03/04/19 Page 2 of 2




       WHEREFORE, plaintiff Brooke de Lench, respectfully requests that the Court permit

her, for good cause shown, to serve a records keeper subpoena on Twitter, Inc. before the Rule

26(f) conference.

                                             Respectfully submitted,

                                             BROOKE DE LENCH
                                             By her attorney,

                                               /s/ Lindsey M. Straus /s/
                                             Lindsey M. Straus, Esquire
                                             BBO #554181
                                             Law Office of Lindsey M. Straus
                                             110 Court Way
                                             Brewster, MA 02631
                                             (508) 896-8008
                                             lindseystrausoncape@gmail.com

Dated: March 4, 2019

            REQUEST FOR ORAL ARGUMENT PURSUANT TO LOCAL RULE 7.1(d)

Plaintiff believes that oral argument may assist the Court in deciding this motion and wishes to
be heard on her motion.

                    CERTIFICATE PURSUANT TO LOCAL RULE 7.1(a)

       Pursuant to Local Rule 7.1(a)(2), I hereby certify that Plaintiff’s counsel has conferred
with counsel of record for the Defendant regarding this motion and attempted in good faith to
resolve or narrow the issue it presents.

                                             /s/ Lindsey M. Straus /s/
                                             Lindsey M. Straus

                                 CERTIFICATE OF SERVICE

        I hereby certify that on March 4, 2019, I caused the foregoing document to be filed
electronically on CM/ECF, thereby causing electronic notice to be provided to all counsel of
record and paper copies will be sent to those indicated as nonregistered participants.

                                             _________________________
                                             Lindsey M. Straus



                                                2
